Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Junior Jacobs seeks to appeal the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Jacobs, No. 3:03-cr-00036-FDW-l (W.D.N.C. July 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*227fore the court and argument would not aid the decisional process.

AFFIRMED.